Citation Nr: 1725886	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include stress and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from September 1959 to September 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his October 2014 VA Form 9.  However, in a subsequent communication received in March 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the Veteran originally filed a claim of entitlement to service connection for stress.  This was denied in the September 2013 rating decision.  In his October 2013 notice of disagreement (NOD), the Veteran also indicated that his psychiatric symptoms were caused by PTSD from his military service.  His VA psychiatric treatment records also note other psychiatric diagnoses including anxiety disorder NOS.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; she filed a claim for the affliction her mental condition, whatever it is, causes her.).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claims.  The Board sincerely regrets the delay caused by this remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

With regard to the psychiatric claim, the Veteran claimed in his October 2013 NOD that he believed his psychiatric symptoms were a manifestation of PTSD.  He has also claimed that he had a "nervous breakdown" in 1960.  Although the RO sent him a notice letter regarding PTSD claims in December 2014, there is no indication that they attempted to develop the claim further.  Notably, they did not attempt to obtain any inpatient service treatment records relating to his claimed 1960 breakdown beyond his basic service treatment records.  VA has acknowledged that STRs may not include full inpatient treatment records of behavior health records.  See Fast Letter 13-09 (April 25, 2013).  There is also no indication that the RO attempted to obtain his personnel records.  As the personnel records may show behavioral changes or other corroborating information relevant to his claim, they also must be obtained on remand.  

With regard to the sleep disorder and hypertension claims, the Veteran has claimed that these disabilities are secondary to his claimed psychiatric disability.  As such, the further development and readjudication of the psychiatric claim may affect the resolution of these claims.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the psychiatric claim before readjudicating the sleep disorder and hypertension claims.





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide any additional evidence/information pertaining to his purported stressors and 1960 "nervous breakdown."  That additional evidence may include the dates and location of any treatment obtained during the breakdown and any specific incidents that he claims his PTSD is related to.  

2.  Contact the National Personnel Records Center, Records Management Center and any other appropriate agency to obtain: (1) any the Veteran's personnel records, and (2) obtain any psychiatric treatment records relating to the Veteran's claimed 1960 nervous breakdown.  Further, if the Veteran furnishes any additional evidence pertaining to claimed in-service stressors, an effort should be made to verify those stressors.

Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to address the nature and etiology of his claimed psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process (September 2012 to the present).  The examiner must specifically state if the Veteran has a diagnosis of PTSD.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service, including his claimed 1960 nervous breakdown.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's psychiatric claim should be readjudicated.  Thereafter, and following any additional development deemed necessary to include a VA examination and opinion, the sleep disorder and hypertension claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




